Title: To Thomas Jefferson from John Shee, 23 December 1807
From: Shee, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Collectors office Philadelphia 23rd. Decr. 1807
                        
                        By the mail of this day, I had the honor of receiving Your note of the twentieth; and the satisfaction of
                            finding an immediate Occasion of forwarding by the sloop Unity, Capt. Hand; the box containing samples of Wine, you
                            directed to have sent you; and for which you have inclosed bill Lading. Below is the amount of expences amounting to one
                            dollar, eighty one Cents. With sentiments of the most respectful consideration, I am Sir! 
                  Your obliged & Obedt.
                            hum Serv.
                        
                            Jno. Shee
                            
                        
                        
                            
                        
                           Duty and Permit
                           1.30
                           
                        
                        
                           Porterage to custom house
                           33
                           
                        
                        
                           Do.   from do.
                           
                                 
                              18
                           
                           
                        
                        
                           
                           $1.81
                           
                        
                     
                        
                    